     Case 4:17-cr-00284-CKJ-EJM Document 106 Filed 03/10/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                )
 9                                            )
               Plaintiff,                     )
10                                            )       No. CR 17-284-TUC-CKJ
     vs.                                      )
11                                            )
     Joana Sanchez-Coptino,                   )               ORDER
12                                            )
               Defendant.                     )
13                                            )
14         Pending before the Court is the Second Motion for Order Reducing Sentence or
15 Modifying Judgment under 18 U.S.C. § 3582 (C)(1)(A)(i) and Authorizing Any Remaining
16 Portion Sentence to Be Served on Home Confinement (Due to Changed Circumstances) (Doc.
17 101) filed by Defendant Joana Sanchez-Coptino (“Sanchez-Coptino”). The Caption of the
18 Motion states “No Objection.”
19
20 Background
21         Sanchez-Coptino pleaded guilty pursuant to a plea agreement to one count, Importation
22 of Methamphetamine, of a four count indictment. This offense involved approximately 20
23 kilograms of methamphetamine concealed in a vehicle driven by Sanchez-Coptino. The plea
24 agreement provided for a sentencing range of 97 to121 months imprisonment, which included
25 a government sponsored downward departure from the advisory guideline range of 188 to 235
26 months. The plea agreement allowed defense counsel to request a variance from the guideline
27 range. The Court found Sanchez-Coptino’s age and conduct pre-trial (Sanchez-Coptino
28 absconded but then turned herself in), Sanchez-Coptino’s status as a mother of two young
     Case 4:17-cr-00284-CKJ-EJM Document 106 Filed 03/10/21 Page 2 of 4



 1   children), the requirement to reflect the seriousness of the offense, to promote respect for the
 2   law, and to provide just punishment for the offense and to avoid unwarranted sentencing
 3   disparities supported a variance. Sanchez-Coptino was sentenced to a 36 month term of
 4   imprisonment to be followed by three years of supervised release.
 5          Sanchez-Coptino seeks compassionate release, primarily based on the threat of a COVID-
 6   19 reinfection to Sanchez-Coptino’s daughter. Sanchez-Coptino has incorporated her prior
 7   pleadings. Sanchez-Coptino has served more than half of her good-time sentence and is
 8   expected to be released to a residential re-entry center in less than three months.
 9          The government has filed a Response to the Defendant’s Second Motion for Order
10   Reducing Sentence or Modifying Judgment under 18 U.S.C. § 3582 (Doc. 105). The
11   government has no objection to Sanchez-Coptino’s request.
12
13   First Step Act
14          In enacting the First Step Act, the U.S. Congress amended 18 U.S.C.§ 3582(c)(1)(A)
15   to “improv[e] application of compassionate release.” 164 Cong. Rec. H10346, H10362 (Dec.
16   20, 2018). Indeed, section 603(b) of the First Step Act modified 18 U.S.C. § 3582(c)(1)(A)
17   with the intent of “increasing the use and transparency of compassionate release.” Pub. L.
18   No. 115-391, 132 Stat. 5194, at *5239 (capitalization omitted). The statute provides that a
19   sentence may be reduced for “extraordinary and compelling reasons[.]” 18 U.S.C. §
20   3582(c)(1)(A)(i). Further, a defendant may now move for compassionate release where he
21   or she “has fully exhausted all administrative rights to appeal a failure of the Bureau of
22   Prisons to bring a motion on the defendant's behalf . . . [or where there has been a] “lapse of
23   30 days from the receipt of such a request by the warden of the defendant's facility.” 18
24   U.S.C. § 3582(c)(1)(A). Additionally, district courts are granted broad discretion in
25   determining whether to grant relief. US v. Parker, No. 2:98-CR-00749-CAS-1, 2020 WL
26   2572525, at *4 (C.D. Cal. May 21, 2020), citation omitted.
27          The statute clearly imposes an administrative exhaustion requirement before seeking
28

                                                   -2-
     Case 4:17-cr-00284-CKJ-EJM Document 106 Filed 03/10/21 Page 3 of 4



 1   review by a district court. As another court summarized:
 2          The amended statute allows a defendant to file a motion for compassionate release
            upon the earlier of two dates. First, a defendant can file a motion “after the defendant
 3          has fully exhausted all administrative rights to appeal a failure of the Bureau of
            Prisons to bring a motion on the defendant’s behalf.” Id. Second, a defendant can file
 4          a motion upon “the lapse of 30 days from the receipt of [a defendant’s request to bring
            a motion] by the warden of the defendant’s facility.” Id. Courts have recognized
 5          these two options impose a mandatory requirement that a defendant submit a request
            to the warden of her facility before filing in court. See, e.g., United States v. Solis,
 6          No. CR 16-015-CG-MU, 2019 WL 2518452, at *2 (S.D. Ala. June 18, 2019) (denying
            request because defendant did not request compassionate release from Bureau of
 7          Prisons); United States v. Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D.
            Ga. Sept. 30, 2019).
 8
     United States v. Weidenhamer, No. CR1601072001PHXROS, 2019 WL 6050264, at *1 (D.
 9
     Ariz. Nov. 8, 2019).
10
            Sanchez-Coptino “bears the burden of showing that [she] exhausted [her]
11
     administrative rights with the BOP before filing [her] compassionate-release motion. United
12
     States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,
13
     2020), citations omitted. In an Order addressing a previous request for compassionate
14
     release, the Court found Sanchez-Coptino had exhausted her claims as to her three requests
15
     to the Warden.
16
            In her Second Motion for Order Reducing Sentence or Modifying Judgment under 18
17
     U.S.C. § 3582 (C)(1)(A)(i) and Authorizing Any Remaining Portion Sentence to Be Served
18
     on Home Confinement (Due to Changed Circumstances), Sanchez-Coptino requests
19
     compassionate release based on changed circumstances. Her motion includes multiple
20
     changes circumstances (closer to time of release to a residential re-entry center, increasing
21
     reinfections of COVID-19, rising infection rates of COVID-19, and new variants of COVID-
22
     19) as a basis for compassionate release. Sanchez-Coptino has not shown that she has
23
     exhausted her administrative remedies as to these claims. By their very nature, these changed
24
     circumstances did not exist at the time Sanchez-Coptino requested compassionate release
25
     from the Warden and filed her first request with this Court for compassionate release. In
26
     other words, Sanchez-Coptino cannot show she has exhausted the administrative remedies.
27
     Under these circumstances, the Court finds Sanchez-Coptino has failed to meet her burden
28

                                                  -3-
     Case 4:17-cr-00284-CKJ-EJM Document 106 Filed 03/10/21 Page 4 of 4



 1   to show she has exhausted her administrative remedies. The Court finds Sanchez-Coptino
 2   is not entitled to compassionate release pursuant to the First Step Act.
 3          Accordingly, IT IS ORDERED the Second Motion for Order Reducing Sentence or
 4   Modifying Judgment under 18 U.S.C. § 3582 (C)(1)(A)(i) and Authorizing Any Remaining
 5   Portion Sentence to Be Served on Home Confinement (Due to Changed Circumstances)
 6   (Doc. 101) is DENIED.
 7          DATED this 10th day of March, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
